DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David E. Rook (Reg. No. 40,790) on 10/05/2021.
	The claims of the application have been amended as follows:
1. (Currently Amended) A tip rail cooling insert for attaching into a tip rail pocket in a tip rail of a turbine blade, the tip rail cooling insert including: 
a first inner layer defining at least one first insert cooling channel therein, the first inner layer including a first pair of spaced legs defining a first coolant collection plenum with at least the tip rail pocket for directing coolant from at least one internal cooling cavity in the turbine blade to the at least one first insert cooling channel, wherein each leg of the first pair of spaced legs has an angled outer end configured to accommodate rounded inner corners of the tip rail pocket; 
a first outer layer on a first side of the first inner layer; and 
a second outer layer on a second side of the first inner layer.


wherein the second outer layer is [[substantially]] planar, creating a rectangular cross-sectional shape.

3. (Currently Amended) The tip rail cooling insert of claim 1, wherein, with the tip rail cooling insert in the tip rail pocket, the first inner layer defines a first radially open coolant exit aperture in a radial outer surface thereof; and 
wherein a radially outer surface of each of the first and second outer layers and the radial outer surface of the first inner layer are [[substantially]] coplanar with an end surface of the tip rail.

5. (Currently Amended) The tip rail cooling insert of claim 1, further comprising: 
a second inner layer having a first side thereof on an opposing side of the second outer layer from the first inner layer, the second inner layer defining at least one second insert cooling channel therein, the second inner layer including a second pair of spaced legs defining a second coolant collection plenum for directing coolant from the at least one internal cooling cavity to the at least one second insert cooling channel, wherein each leg of the second pair of spaced legs has an angled outer end configured to accommodate the rounded inner corners of the tip rail pocket; and 
a third outer layer on a second side of the second inner layer.


a turbine blade having a tip cavity, a tip rail surrounding at least a portion of the tip cavity, and at least one internal cooling cavity that carries a coolant; 
the tip rail having an inner rail surface, an outer rail surface, an end surface and a tip rail pocket open at the end surface and fluidly connected to the at least one internal cooling cavity, the tip rail pocket having rounded inner corners; and 
a tip rail cooling insert attached to the tip rail pocket, the tip rail cooling insert including: 
a first inner layer defining at least one first insert cooling channel therein, the first inner layer including a first pair of spaced legs defining a first coolant collection plenum for directing coolant from the at least one internal cooling cavity to the at least one first insert cooling channel, wherein each leg of the first pair of spaced legs has an angled outer end configured to accommodate the rounded inner corners of the tip rail pocket;
 a first pre-sintered preform (PSP) outer layer on a first side of the first inner layer; and 
a second PSP outer layer on a second side of the first inner layer.

8. (Currently Amended) The turbine blade tip cooling system of claim 7, wherein the first PSP outer layer has a first end having a larger width than a second end, creating a wedge cross-sectional shape; and 
wherein the second PSP outer layer is [[substantially]] planar, creating a rectangular cross-sectional shape.


wherein, in an initial insertion position of the tip rail cooling insert into the tip rail pocket, the at least one first radially outer chamber extends above a radially outer surface of at least one of the first and second PSP outer layers; and 
wherein, in a final insertion position of the tip rail cooling insert in the tip rail pocket, the at least one first radially outer chamber is opened creating a first radially open coolant exit aperture, and the radially outer surface of each of the first and second PSP outer layers and a radial outer surface of the first inner layer are [[substantially]] coplanar with the end surface of the tip rail.

13. (Currently Amended) The turbine blade tip cooling system of claim 12, wherein a radially outer surface of each of the first and second PSP outer layers and the radial outer surface of the first inner layer are [[substantially]] coplanar with the end surface of the tip rail.

14. (Currently Amended) The turbine blade tip cooling system of claim 7, wherein the tip rail cooling insert further includes: 
a second inner layer having a first side thereof on an opposing side of the second PSP outer layer from the first inner layer, the second inner layer defining at least one second insert cooling channel therein, the second inner layer including a second pair of spaced legs defining a second coolant collection plenum for directing coolant from the leg of the second pair of spaced legs has an angled outer end configured to accommodate the rounded inner corners of the tip rail pocket; and 
a third pre-sintered preform (PSP) outer layer on a second side of the second inner layer.

15. (Currently Amended) A method, comprising: 
forming a tip rail pocket in an end surface of a tip rail of a turbine blade, the turbine blade having a tip cavity, the tip rail surrounding at least a portion of the tip cavity, and at least one internal cooling cavity configured to deliver a coolant, and wherein the tip rail pocket includes rounded inner corners and a tip rail pocket coolant opening in fluid communication with the at least one internal cooling cavity of the turbine blade; 
inserting a tip rail cooling insert into the tip rail pocket, the tip rail cooling insert including: 
a first inner layer defining at least one insert cooling channel therein, the first inner layer including a first pair of spaced legs defining a first coolant collection plenum for directing coolant from the at least one internal cooling cavity to the at least one first insert cooling channel, wherein each leg of the first pair of spaced legs has an angled outer end configured to accommodate the rounded inner corners of the tip rail pocket; 
a first outer layer on a first side of the first inner layer; and 
a second outer layer on a second side of the first inner layer; and 
first coolant collection plenum to the at least one internal cooling cavity.

16. (Currently Amended) The method of claim 15, wherein the first outer layer has a first end with a larger width than a second end, creating a wedge cross-sectional shape, and wherein the second outer layer is [[substantially]] planar, creating a rectangular cross-sectional shape; and 
wherein inserting the tip rail cooling insert into the tip rail pocket includes using the wedge cross-sectional shape of the first outer layer to tighten the second outer layer and the first inner layer in the tip rail pocket.

18. (Currently Amended) The method of claim 17, wherein, after the inserting the tip rail cooling insert into the tip rail pocket, [[confirming]] a desired depth of the tip rail cooling insert into the tip rail pocket based on a position of the at least one first radially outer chamber relative to at least one of a radially outer surface of at least one of the first and second outer layers and the end surface of the tip rail is confirmed.

19. (Currently Amended) The method of claim 15, wherein, after the inserting the tip rail cooling insert into the tip rail pocket, [[applying]] a coating is applied to the tip rail with at least one first radially outer chamber at an end of the at least one insert cooling channel collecting [[any]] excess coating.

is planarized, the planarizing creating a first radially open coolant exit aperture from the at least one insert cooling channel, and [[making]] the radially outer surface of the first and second outer layers and a radial outer surface of the first inner layer is made [[substantially]] coplanar with the end surface of the tip rail.



The above changes to the claims have been made to address 112 issues and to comply with formalities.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Prue et al. (U.S. 9,097,126), Roesler et al. (U.S. 6,412,541), and Kercher (U.S. 5,690,473).
	Regarding claim 1, the prior art of record discloses of tip rail components and structures used for cooling the tip rail cooling region of an airfoil, but fails to specifically disclose of an insert that includes a first inner layer defining at least one first insert cooling channel therein, the first inner layer including a first pair of spaced legs defining a first coolant collection plenum with at least the tip rail pocket for directing coolant from at least one internal cooling cavity in the turbine blade to the at least one first insert 
	Claims 2-6 are allowable, as they are dependent on claim 1.
	Claim 7 is allowable for the same reasons as set forth in claim 1 above.
	Claims 8-14 are allowable, as they are dependent on claim 7.
	Claim 15 is allowable for the same reasons as set forth in claim 1 above.
	Claims 16-20 are allowable, as they are dependent on claim 15.


Election/Restrictions
Independent claims 1, 7, and 15 are allowable. The restriction requirement among claims 1-20, as set forth in the Office action mailed on 08/09/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Non-elected claims are no longer withdrawn since claims 1 and 7 are allowable.  Claims 15-20, which are a distinct invention, are rejoined since claim 15 contains the allowable subject matter of claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        10/12/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        10/20/2021